Citation Nr: 1532985	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-34 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:  Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, including service in Vietnam.  The Veteran died in April 2011.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the cause of the Veteran's death is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Appellant's favor, the cause of the Veteran's death was incurred in service.  38 U.S.C.A. §§ 1110 , 1131, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal decided below.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

II. Service Connection for Cause of Death

The Appellant asserts entitlement to service connection for the cause of the Veteran's death on the basis that the cause of his death was related to service-connected disabilities.  

Essentially, the Appellant asserts that the Veteran's exposure to herbicides in service while in Vietnam resulted in the diagnosed myelodysplastic syndrome (MDS).  She asserts that the MDS, in turn was a contributory cause of the Veteran's death, in that this condition required blood transfusions containing iron (heme); and the Veteran's hemochromatosis condition resulted in an iron overload, secondary to the frequent transfusions required for the MDS; and the iron caused cirrhosis of the liver, which ultimately caused the Veteran's death.  

The Appellant also essentially asserts that the MDS resulted in debilitating effects and general impairment of the Veteran's health to an extent that rendered the Veteran materially less capable of resisting the effects of other disease or injury, that is, his diagnosed hemachromatosis and cirrhosis of the liver, thereby contributing to the cause of death.  

When any veteran dies from a service-connected disability, that veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that a disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 . 

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Some chronic diseases, including diabetes mellitus, are presumed by law and regulation to have been incurred in service if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA laws and regulation provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military service, certain diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Such presumptive diseases include type 2 diabetes mellitus; a number of hematologic malignancies, including chronic B cell leukemias (including but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, light-chain amyloidosis, Hodgkin disease, and non-Hodgkin lymphoma, and some other cancers; but not MDS or acute myeloid leukemia.  See 38 C.F.R. § 3.309(e).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant.

The Veteran's certificate of death shows that he died in April 2011.  The certificate records the immediate cause of death as cirrhosis of the liver with an interval of years between onset and death, due to hemochromatosis with an interval of years between onset and death; and lists no other conditions as contributing to death.  No autopsy was performed.  

Private treatment records dated between 2007 and 2011 indicate that the Veteran was treated during that period by Karen M. Gremminger, MD, of Fox Valley Hematology and Oncology.  

These records indicate that he was first treated by her in October 2007 for evaluation of a transfusion-dependent anemia; and diagnosed with (1) marked anemia with microcytosis suspicious of primary bone marrow disorder causing transfusion-dependent anemia; and (2) excessive iron saturation suspicious for probable hemochromatosis.  A private treatment report dated in December 2007 shows that after laboratory examination the assessment was (1) 5q minus refractory anemia, and (2) excessive iron saturation.

Private treatment records in July and August 2008 show that the Veteran was being seen for continued management of his myelodysplasia with refractory anemia; and 5q-minus syndrome, hemochromatosis with iron overload secondary to frequent blood transfusions.  Beginning in July 2008, private treatment records show an assessment of chronic elevated liver enzymes; in addition to: 5 q minus myelodysplasia, improved with dose reduction of Revlimid, but does continue with requiring more transfusion support approximately every three to four weeks; and hemochromatosis, excess iron stores, improved on Exjade.

Subsequent private treatment records show diagnoses of myelodysplasia with refractory anemia, will continue with transfusion support; and hemochromatosis, iron overload secondary to frequent transfusions, will remain on Exjade.  In April 2009 the assessment was (1) A 5q minus myelodysplasia with refractory anemia, remains on transfusion support, and (2) hemochromatosis and iron overload, currently being treated with Exjade.

In an August 2011 statement Dr. Gremminger stated that the Veteran's myelodysplastic syndrome was diagnosed in October, 2007 after he presented with a severe anemia, and that a bone marrow biopsy showed the presence of atypical megakaryocytes and chromosomal abnormalities with both Trisomy 21 and 5q minus.  A bone marrow biopsy in December 2010 showed an increasing number of Blasts, but not at the level diagnostic of acute leukemia.

Dr. Gremminger opined that the Veteran's death was earlier than would be expected for the underlying hemochromatosis, which had worsened with the Veteran's transfusion dependent anemia and intolerance of iron binding agents.  Dr. Gremminger opined that the development of myelodysplastic syndrome is thought to be related to toxic chemicals such as pesticides and cytotoxic chemotherapy agents as well as radiation exposures.  

She opined that one must be concerned as to whether the Veteran's  exposure in service to unknown chemicals might have increased his risk of developing this myelodysplastic syndrome; and that if the Veteran had not developed MDS, he would still be alive. 

In an April 2012 statement, Dr. Gremminger discussed an article she sent (contained in the claims file) on the subject of leukemias and myelodysplastic syndromes secondary to drug, radiation, and environmental exposures.  She noted that in the article there was a discussion describing the "nonrandom" (meaning resulting from factors other than chance) occurrence of similar abnormalities on chromosome 5 in patients with MDS having prior chemical exposures.  She stated that the article showed that 46 percent of subjects with MDS had past exposures to benzene (a well-known exposure) and other by-products of exhaust and insecticides. 

In a May 2012 statement, Dr. Gremminger reiterated some parts of her earlier statements regarding the history of the Veteran's MDS and hemochromatosis/DNA aberrations.  She stated that with his transfusion dependent anemia and intolerance of iron binding agents, the Veteran's hemochromatosis worsened and his death was earlier than would be expected otherwise.  

Dr. Gremminger opined that the development of MDS is thought to be related to toxic chemicals such as pesticides and cytotoxic chemotherapy agents as well as radiation.  Based on the foregoing, she opined that the development of the Veteran's MDS was as likely as not related to his military experience and exposure to chemicals such as Agent Orange during his service in Vietnam.

The report of an October 2012 VA examination provided an opinion by a VA examiner who reviewed the claims file.  That examiner opined that it is less likely than not that the Veteran's death caused by myelodysplastic syndrome with resultant hemochromatosis of the liver was the result of Agent Orange.  The examiner noted that the Veteran served in Vietnam and had presumptive exposure to Agent Orange.  The examiner stated that Agent Orange has not been shown to be a cause of myelodysplastic syndrome, in Vietnam veterans or in industrial workers exposed.  He stated that studies have shown no metabolites of Agent Orange in the form of benzene, a known risk factor for myelodysplastic syndrome.

The report of a May 2015 VA examination in which the examiner reviewed the claims file shows that the examiner stated that the National Institutes of Health (NIH) does not list service/environmental exposures as a cause of hemochromatosis, either primary or secondary.  The examiner noted that a medical history in February 2011 listed diabetes mellitus, but that earlier records from 2010 and before did not.  The examiner stated that there was no evidence that the diabetes served as any kind of factor in the Veteran's health in the couple years leading to his death.  On that basis, the examiner opined that it is less likely as not that military service/environmental exposures or diabetes mellitus materially or substantially contributed to the Veteran's death, combined to cause death, or aided or lent assistance in the production of death.  

The examiner further opined that "additional debilitating effects and general impairment of health by diabetes mellitus or military service/environmental exposure to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death are could have contributed to the debilitation and impairment of the health of the veteran are less likely as not."  

In light of the opinions offered by Dr. Gremminger, MD, Board Certified in Oncology, the evidence is at least in equipoise with respect to the likelihood that the Veteran's MDS is etiologically related to service, and contributed substantially and materially to the Veteran's death; combined to cause death; or aided or lent assistance to the production of death, as persuasively articulated in Dr. Gremminger's statements.  

There are no opposing opinions as probative as that of Dr. Gremminger, the Veteran's treating specialist physician during the approximate last four years leading up to the Veteran's death.  Her opinion is consistent with the published study she provided and discussed as part of her rationale, and with the remainder of the treatment record evidence showing that the Veteran's MDS resulted in complications to his hemochromatosis/DNA aberrations resulting in iron overload that resulted in liver symptomatology and ultimately resulting cirrhosis of the liver that was the cited cause of the Veteran's death.  Her affirmative opinion on the likelihood that the MDS is related to the Veteran's known exposure to herbicides in Vietnam during service is also consistent with the cited published material and her discussion of toxic chemicals such as pesticides as etiological causes of MDS.  

The October 2012 VA examination report shows that the VA primary physician examiner provided an opinion that Agent Orange has not been shown to be a cause of myelodysplastic syndrome; and that benzene, a known risk factor for MDS, has not been shown to be a metabolite of Agent Orange.  He did not address the likelihood of whether any known components or metabolites of Agent Orange, including Dioxin, have an etiological relationship with MDS.  The VA examiner for the May 2015 VA examination opinion did not address at all the likelihood that exposure to Agent Orange is etiologically related to MDS.   

Resolving all reasonable doubt in the Appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted. 


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


